DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sensitive surface” of claims 4-5 and the “first face” and “second face” of claim 13 and also the arrangment of elements described by claim 13 including specifically “the illumination unit and the detection unit are mounted on the first face of the carrier unit and the optical sensor is mounted on the second face of the carrier unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2 the word ---configured--- should replace “con-  figured” and in line 6 the word ---upon--- should replace “up-  on”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” and “irradiation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification clarifies that the applicant never explicitly defined the processing unit and only depicts it as featureless box (4); however, since the unit performs image processing and is connected to a “computer display 4a” there is adequate context/implicit/inherent disclosure to clarify to the reader that the processing unit is a computer (i.e. a computer would necessarily be required to perform such claimed functions).
A review of the specification clarifies that the applicant never explicitly defined the term “irradiation unit”, but did give examples of the structure including that it can be a micro-mirror or prism or any other optical arrangement as per [0095] and/or see [0050] which in a different embodiment utilizes a source (i.e. LED) as the irradiation unit. Lastly the examiner also notes that the irradiation unit is depicted as (6) in the figures and that 6 is stated in other sections such as [0123] to be a lens or other beam shaping element. As such the examiner will interpret the irradiation unit as any optics that generate or direct the irradiation light, and equivalents thereof, in accordance with the applicant’s broad  usage of the term in their specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

This application includes one or more claim limitations that use the word “means” or “step” or an analog thereof such as “unit” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “imaging unit” and “detection unit” of claim 1 and the “carrier unit” of claims 2-3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a “position stabilizing structure”; however, it is unclear what this structure is or even if it is a structure. Specifically, this term is not a “means for” and is not defined in the claim and is not subject to a special definition and is not a well known structure. This alone calls into question the scope of the claims, but when one takes a critical eye to the specification to provide context for what structures the applicant possesses it is also clear that in some instance this is not necessarily a structure at all but rather a recitation that the size of the exterior component (literally an/any outer face) of the invention is of a size such that it meshes with the surrounding structure (e.g. body lumen). This can be seen in the applicant’s disclosure at [0010] (citing PGPUB US 20200196873 A1; hereafter merely the specification) which iterates both structural and non-structural “position stabilizing structures”. As such the “structure” in question can in some disclosed embodiments not be a structure at all but an idea that the invention is of a size close to the size of the lumen that the invention is intended for use in such that the outermost surface thereof of the invention contacts the lumen. Lastly, the examiner notes that in any event limitations of the specification, including structural limitations such  the structures of a balloon/membrane and filling media, cannot be read into the claims. In any event, the claim language itself is only defined by a function and that function is inherent and/or occurs by happenstance (i.e. occurs only if the vessel is the right size) such that the claim limitation is prima facie indefinite. Claims 2-15 are each similarly affected at least by virtue of dependency.
Regarding claims 2-5 and 8-10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally and relatedly, in each instance the “particular” that follows after is a narrow limitation which follows a broader limitation. The examiner notes that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of claims 2-5 and 8-10 directly recites a broad recitation also recites a “particular” limitation immediately thereafter which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “sensitive to ultrasound” in claims 4 and 5 is a relative term which renders the claim indefinite. The term “sensitive to ultrasound” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically it is unclear how “sensitive” the structure needs to be in order to qualify as being “sensitive to ultrasound” and also it is unclear to the reader what standards should be applied (i.e. even if the applicant is well aware of exactly how sensitive they require the surface to be, neither the specification nor the claims appraises the reader of the amount of sensitivity required such that two different readers attempting to learn from the specification very well might end up with two different ideas as to what is “sensitive” in this context).
Regarding claims 6-7 both claims iterate chained and/or nested alternative “and/or” statements which renders the scope of the claims unclear and indefinite. Moreover the examiner also notes that multiple of the given options in both claim, particularly when reading “and/or” to be “or” are non-sense 
The terms “in the region of” and “rigid” in claim 9 are both relative terms which renders the claim indefinite. The terms “in the region of” and “rigid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this instance the examiner notes that the location of the driving unit is unclear because it cannot be discerned how close the unit must be to the proximal structure to be in its region; likewise the examiner notes that it is unclear how rigid the proximal and distal structures must be in order to read on the claim and also it is unclear to the reader what standards should be applied (i.e. even if the applicant is well aware of exactly how rigid they require the structures to be, neither the specification nor the claims appraises the reader of the amount of rigidity required such that two different readers attempting to learn from the specification very well might end up with two different ideas as to what is “rigid” in this context).
The terms “flexible” and “elastic” in claim 10 are relative terms which renders the claim indefinite. The terms “flexible” and “elastic” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically the examiner has already addressed this issue in regards to the use of “rigid” in claim 9 and iterates that this is the same issue for a similar sort of term and thus is indefinite in the same way. Claims 11-12 are similarly affected, at least by virtue of dependency.
Regarding claim 12, the claim does not use the exact phrase "for example" but it does appear to prove examples, noting the parenthetical statement in line 7, which renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis is part of the claimed invention.  Moreover in this instance it is unclear what the meaning of the phrase is. Specifically it appears to be redundant (thus confusing for a second/alternative reason) to the to the statement that the membrane at least partially meshes with the surrounding structure. Clarification as to how the phrase limits the claims or removal of the statement is required.
Regarding claim 15, the claim recites a “second transmitting unit” but does not appear to require or describe a “first transmitting unit” in the claim or in the parent claim, thus it is unclear how many transmitting units are required by the claim. This is exacerbated by the fact that the claim uses an “and/or” statement to describe two separate transmission lines which further obscures correct interpretation of the limitation. For examination purposes the examiner will presume that this is the only/a first transmitting unit; however and for compact prosecution purposes the examiner has applied a different base reference in the prior art rejection below as it provides multiple different transmission lines/units.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110275890 A1 by Wang et al. (hereafter Wang).

Regarding claim 1, Wang teaches: 1. A device for endoscopic optoacoustic imaging (see Wang’s Title or Abstract), the device comprising:
an imaging unit configured to be at least partially inserted into an object (see Wang’s Fig. 1 parts 102/108 noting that this is a catheter so as to be fully capable of as much, but for compact prosecution purposes see [0046] which addresses the intended use inside the body), the imaging unit comprising an irradiation unit configured to irradiate a region of interest inside the object with electromagnetic radiation (see Wang’s Fig. 1 parts 103/113 and the description thereof given in [0047]), and
a detection unit comprising at least one ultrasound transducer  configured to detect ultrasound waves (see Wang’s Fig. 1 parts 104/105 and the description thereof given in [0049] showing that this configured to detect/capable of detecting US waves) generated in the region of interest in response to irradiating the region of interest with the electromagnetic radiation and to generate according detection signals, the at least one ultrasound transducer exhibiting a field of view being at least partially located in the irradiated region of interest (see Wang’s Fig. 1 and note depicted beam profile for illumination (shaded line) and beam profile of the acoustic wave (dotted line) proceeding to and from the tissue per se and note that the US FOV and irradiation ROI far more than partially overlap (i.e. they are co-axial and utilize the same focus so as to be entirely co-located) and where the resultant detection signals are used for image formation as per [0047]),
(see Wang’s Fig. 1 noting pat 107 which is fully capable of as much both as best understood and even in the same manner as described in the applicant’s specification; however and as an alternative to compact prosecution the examiner also notes that Wang’s [0054] addresses the necessity of stable contact for imaging and iterates that “To provide stable contact conditions between the endoscope and target tissues, the balloon contact or water immersion methods may be employed.” Such that Wang’s balloon (not depicted) may additionally or alternatively be considered as the position stabilizing structure), and
a processing unit configured to generate an optoacoustic image of the region of interest based on the detection signals (see Wang’s Fig. 1 part 109 and/or Fig. 2 parts 205/207 which are a processing unit, then see also [0047] or [0051] which describes the image formation).

Regarding claim 2, Wang further teaches: 2. The device according to claim 1, comprising a carrier unit disposed in the interior of the position stabilizing structure, wherein the irradiation unit and the detection unit are mounted on the carrier unit such that electromagnetic radiation emanating from the irradiation unit is directed towards the field of view, in particular a focus, of the at least one ultrasound transducer (see Wang’s Fig. 1 part 102 which is a rigid tube internal to 107 which contains/carries the irradiation unit and detector parts as depicted and where the focus was already addressed above in regards to claim 1 but is shown by the shaded and dotted lines). 

Regarding claim 3, Wang further teaches: 3. The device according to claim 2, wherein the carrier unit is [configured] to be rotated and/or translated with respect to the position stabilizing structure around and/or along a rotational-translational axis, in particular a longitudinal axis of the position stabilizing (see Wang’s Fig. 3 part 112 which as best understood teaches the claimed limitations at least in light of its functions as described in [0048]; however and for compact prosecution purposes the examiner notes that Wang also teaches rotary units, drive shafts, etc. See e.g. [0051] noting that this describes that while Fig. had a rotating focus it did not depict the rotor and note that Fig, 3 is one such option and includes diving motor part 301 and shaft and bearings 309; however and in the alternative the examiner also notes that many different options, as indicating in [0051] are provided by Wang such as can be readily seen in any of Figs. 6 and 8 which show magnetically coupled rotational elements, or Figs. 7 and 9 which show alternative direct rotary couplings, or Fig. 10 which includes the same rotary element but a different linear drive element, and some of these actuators cover both rotation and translation together, e.g. the screw actuator of Claim 5, etc. etc.). 

Regarding claim 4, Wang further teaches: 4. The device according to claim 3, the at least one ultrasound transducer exhibiting a sensitive surface being sensitive to ultrasound waves (as best understood, that the transducer is “sensitive” to US waves is inherent and also addressed above in regards to claim 1 which addresses the imaging capability of the transducer. Likewise having a surface is inherent and depicted in Wang’s Fig. 1 on the top of parts 104/105), wherein the at least one ultrasound transducer is mounted and/or arranged on the carrier unit such that: the sensitive surface of the ultrasound transducer faces towards the region of interest inside the object, and/or the field of view of the at least one ultrasound transducer runs substantially perpendicularly to the rotational-translational axis, in particular the longitudinal axis of the position stabilizing structure (see Wang’s Fig. 1 noting the transducer 104/105 has its FOV/focus depicted by the dotted lines; i.e. being perpendicular to the longitudinal axis which is also the rotational axis). 

Regarding claim 5, Wang further teaches: 5. The device according to claim 3, the at least one ultrasound transducer, in particular the sensitive surface of the ultrasound transducer, comprising an aperture and/or a window section being at least partially transparent to electromagnetic radiation, wherein the irradiation unit or at least a part thereof is mounted and/or arranged on the carrier unit such that the electromagnetic radiation emanating from the irradiation unit at least partially passes through the aperture or window of the ultrasound transducer to irradiate the region of interest inside the object (see Wang’s Fig. 1 as depicted noting that 103 and the light emanating therefrom as depicted by the shaded line proceeds through a hole/aperture in the center of 104/105). 

Regarding claim 6, Wang further teaches: 6. The device according to claim 3 comprising: a first transmitting unit configured to transmit a torque and/or force to the carrier unit such that the carrier unit is rotated around and/or translated along the rotational-translational axis with respect to the position stabilizing structure, and/or a driving unit configured to rotate the carrier unit around and/or to translate the carrier unit along the rotational-translational axis with respect to the position stabilizing structure (as best understood this only requires that there is some structure to transmit the force. As such this is inherent in showing that either a rotation or translation occurs and thus can be taught summarily by noting the rotation arrow in Wang’s Fig. 1. For compact prosecution purposes the examiner also notes that Fig. 1 part 112 is a linear actuator and [0047] describes the use thereof to translate the carrier relative to the stabilizing structure (i.e. move the inner tube relative to the outer tube). To further compact prosecution the examiner also notes that, as iterated above in regards to claim 3, many different translation and rotation means are taught by Wang).

Regarding claim 14, Wang further teaches: 14. The device according to claim 1, comprising an amplification unit disposed in the interior of the position stabilizing structure and configured to amplify the detection signals generated by the at least one ultrasound transducer (see Wang’s [0050] noting that “a preamplifier circuit is embedded into the catheter tube near the ultrasonic transducer”). 

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150272445 A1 by Rozental et al. (hereafter Rozental).

Regarding claim 1, Rozental teaches: 1. A device for endoscopic optoacoustic imaging (see Rozental’s [0020]-[0021] noting that the hybrid catheter is structured to enable optoacoustic imaging), the device comprising:
an imaging unit configured to be at least partially inserted into an object (see Rozental’s Fig. 1 part 12/13 and noting that not only is this capable of being used in a lumen but is described as being intended to be so used in [0022]), the imaging unit comprising an irradiation unit configured to irradiate a region of interest inside the object with electromagnetic radiation (see Rozental’s Fig. 1 parts 16/18 irradiating target 34 as described in [0020]-[0021]), and
a detection unit comprising at least one ultrasound transducer  configured to detect ultrasound waves generated in the region of interest in response to irradiating the region of interest with the electromagnetic radiation and to generate according detection signals, the at least one ultrasound transducer exhibiting a field of view being at least partially located in the irradiated region of interest (see Rozental’s Fig. 1 parts 13/14 and see also [0021] where this covered generating signals in response to the detected waves and that the waves are gathered from, i.e. the FOV includes, the target 34) which was irradiated,
(see Rozental’s Fig. 1 part 12 which has an outer face/exterior and an interior which holds e.g. parts 32, 30, and 20 which is fully capable of as much both as best understood and even in the same manner as described in the applicant’s specification; however and as an alternative to compact prosecution the examiner also notes that the invention is appropriately sized for the lumen as per [0034]), and
a processing unit configured to generate an optoacoustic image of the region of interest based on the detection signals (see Rozental’s Fig. 1 part 35 and see also [0028] which describes forming an image of the target region).

Regarding claim 15, Rozental further teaches: 15. The device according to claim 1, comprising at least one second transmitting unit comprising a proximal end and a distal end and configured to guide electromagnetic radiation and/or electrical signals from the proximal end to the distal end and/or from the distal end to the proximal end (see Rozental’s Fig. 1 noting wires 32 and/or optical fiber 18 (with core 20 thereof shown in the Fig)), wherein the imaging unit further comprises at least one rotational junction configured to optically and/or electrically couple the distal end of the second transmitting unit to the irradiation unit and/or to the detection unit (see Rozental’s Fig. 1 part 40 which is a rotary junction and then note that as per [0034] this can be both an electrical and optical rotary junction for the wires and fiber).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang.

Regarding claim 7, Wang further teaches: 7. The device according claim 6, wherein the position stabilizing structure comprises a first thread and the first transmitting unit and/or the driving unit comprises a second thread which is complementary to the first thread and mechanically coupled with the carrier unit, wherein the first thread and the second thread are in thread engagement, so that by applying a torque to the first transmitting unit and/or by activating the driving unit the second thread is rotated, whereby the carrier unit is rotated and translated simultaneously with respect to the position stabilizing structure, whereby the field of view of the at least one ultrasound transducer moves through the region of interest along a helical pathway (see Wang’s claim 5 and note that a screw actuator (not depicted, but the meaning of the term is clear to those of ordinary skill in the art who would understand that this includes a male threaded shaft interfacing with a female threaded coupling/collar such that when the shaft is driven the rotational movement of the shaft is transformed into a helical motion by the threads) for simultaneously performing both rotational and translational is taught).
	Additionally or alternatively at least because the foregoing relies up the meaning of Wang’s terminology the examiner notes that it may compact prosecution to provide the following backup rejection. Specially, the examiner notes that Wang depicts using an actuator to translate the carrier (see Wang’s Fig. 1 part 112) and further iterates that he possesses an actuator that can perform both rotation and translation (see Wang’s Claim 5); however, Wang never structurally describes this actuator and therefore fails to explicitly teach the structures involved in these motions and thus fails to explicitly teach the claimed limitations. However, the examiner notes that when presented with an ambiguity in a reference one of ordinary skill in the art would be readily appraised that they can turn to embodiments that are old and well known to fill in any missing details. As such the examiner iterates that threaded 
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify Wang’s screw actuator of undescribed construction and attachment with one of the threaded actuators which are old and well known in the art either because of the legal precedent provided by MPEP 2144.03 and/in order to advantageously fill in an omission in the details of Wang’s teachings.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.

Regarding claim 13, Wang teaches the basic invention as given above in regards to claim 1 and Wang further teaches that the imaging unit can comprise an additional optical sensor (see Wang’s [0054] noting that the probe can include a CCD camera for visual imaging); however, Wang does not iterate how the CCD is positioned nor does Wang depict the positioning and therefore Wang fails to explicitly teach: “13. The device according to claim 1, the imaging unit comprising an optical sensor disposed in the interior of the position stabilizing structure and configured to acquire an image, preferably an optical image, of a region inside the object, wherein the carrier unit comprises a first face and a second face opposite of the first face, wherein the illumination unit and the detection unit are mounted on the first face of the carrier unit and the optical sensor is mounted on the second face of the carrier unit.”
However the examiner notes that since Wang already teaches the structures and functions in question, merely rearranging the position of the same imaging and detection element already taught by Wang would arrive at the claimed invention. See MPEP 2144.04(VI), specifically subsection (C) thereof.
.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 3 above, and further in view of US 20130310643 A1 by Gora et al. (hereafter Gora).

Regarding claims 8-12 Wang teaches the basic invention as given above in regards to claims 1 and 3, including teaching a carrier containing the imaging and detection units that can be translated or rotated (see Wang’s Fig. 1 and note that 112 is external to carrier 102 and acts thereon and note that the other embodiments referred to in the rejection of claim 3 also have external structures for translating and/or rotating the carrier or its elements such as in Figs. 6-8 where at least portions of the carrier are also rotated by an external structure, where 102 contains 103 and 104/105)  and Wang also teaches that the imaging and detection can be accomplished across a flexible membrane (see Wang’s Fig. 1 noting translucent membrane 116 as addressed above) but Wang uses a different type of position stabilizing structure and thus holds a different relationship to the carrier then the applicants have claimed and as such Wang fails to teach the subject matter of claims 8-12.
However, Gora, in the same or eminently related field of endoscopy (see Gora’s [0004]) teaches the following:
comprising a driving unit (see Gora’s Fig. 3 part 320) disposed in the interior of the position stabilizing structure (see Gora’s Figs. 2-3 noting that the position stabilizing structure is a capsule defined by proximal cap 220, distal cap, 230, and thin window 225) and configured to rotate [imaging components such as Wang’s carrier] around and/or to translate the carrier unit along the rotational-translational axis, in particular the longitudinal axis of the position stabilizing structure, with respect to (see Gora’s Fig. 3 which includes a driving unit 320 situated within the capsule that defines the position stabilizing structure and which at least rotates but, as per [0067] can also be used to translate the imaging components).
the position stabilizing structure further comprising an, in particular rigid, proximal end structure and an, in particular rigid, distal end structure, wherein the proximal end structure and the distal end structure are arranged along the longitudinal axis of the position stabilizing structure, and the driving unit is disposed at or in the region of the proximal end structure in the interior of the position stabilizing structure (regarding these, note as can be seen in Gora’s Fig. 3 caps 220 and 230 are thick and therefore presumably rigid but in any instance would appear to read on the claimed rigidity (e.g. if the invention is functional – something presumed gratis – then the elements in question are rigid enough to function in the environment they are intended for used in) so as to teach the limitation as best understood and where these caps are located at the proximal/distal ends of the capsule along the axis thereof; then note that while Fig. 3 depicts the driving unit on the distal cap that this merely exemplary and instead a hollow cored motor (i.e. one that allows the optical fiber to pass) that is instead mounted on the proximal end as per [0066]; lastly and to further compact prosecution the examiner notes that Gora also addresses the rigidity of her elements and iterates that they can be made as hard or soft as is needed, see [0061] so as to alternatively teach the limitation directly – though it is still unclear how rigid the structures in question are required to be). 
wherein the position stabilizing structure comprises an, in particular flexible and/or elastic, membrane which is transparent for the electromagnetic radiation and/or the ultrasound waves (regarding first the direct teachings of Gora, window 225 is transparent to electromagnetic radiation (e.g. light) as described in [0062] and it is also relatively thin compared to the caps as depicted and Gora even states that it is preferable for the window to be thin (e.g. a membrane) as per [0062] which iterates that the window’s “thickness can be design to decrease its influence on the imaging properties” (i.e. be thin so as to not attenuate the light) and is therefore at least relatively flexible; however, this is also an inherent limitation as best understood (e.g. if the invention is functional – something presumed gratis – then the elements in question are flexible/elastic enough to function in the environment they are intended for used in) as to teach the limitation as best understood, To further compact prosecution the examiner notes that Gora also addresses the flexibility of her elements and iterates that they can be made as hard or soft as is needed, see [0061] so as to alternatively teach the limitation directly – though it is still unclear how flexible/elastic the structures in question are required to be. As a second, separate, and alternative way to interpret this combination, the examiner notes that Wang already taught a flexible membrane that functions as a window for both US and optical radiation. As such and given that the combination is made by one of ordinary skill in the art and not merely by plopping the carrier directly into Gora’s capsule it would be readily apparent to one of ordinary skill in the art that Wang’s invention utilizes both optical radiation and ultrasound and thus that when making the modification Gora’s window must also be modified to be transparent to ultrasound even if the claims, as currently drafted, only require transparency to one of the two. As such one could incorporate the teachings of the position stabilizing structure of Gora but utilize the same manner of translucent membrane already taught by Wang to serve the same purpose of optical transparency).
the membrane being spanned between a proximal end structure and a distal end structure of the position stabilizing structure to form a hollow cylinder which is closed, at a base region, by the proximal end structure and, at a top region, by the distal end structure (see the construction depicted in Gora’s Fig. 3 which exactly depicts that which is claimed). 
the membrane being configured to adapt its shape and/or size to the interior of the object, such that an outer face of the membrane assumes a size and/or shape which at least partially meshes with the shape and/or size of a surrounding structure in the interior of the object, whereby the position (noting that the claim does not actually iterate that the membrane is a balloon or, noting the membrane is flexible, does not iterate the related structures such as a pump and fluid that would act on the membrane to cause it to expand like a balloon, etc. and noting rather that the claims merely iterate the functional language that the size and shape must allow for adaptation and engagement; to that end, the examiner notes that Gora explicitly contemplates multiple sizes of capsule to engage the vessel wall and also iterates that the invention can be soft/flexible (i.e. adaptive in shape and/or fully capable of adapting in shape) in the same section of [0061] so as to fully teach the claimed limitations. Given that the examiner is not blind to the contents of the specification, though the limitations thereof cannot be read into the claims, the examiner has placed an additional reference into the conclusion section which teaches fitting a capsule endoscope with a balloon specifically for the purpose of inflating to engage the vessel wall and lock the capsule in place during imaging. However, until and unless the structures for performing the locking are actually recited Gora alone will still provide such teachings as can be used to obviate the claim language).
Gora goes on to teach that the capsule design is advantageous because it allows the imaging procedure can be repeated to investigate interesting regions in a more accurate manner and that it can be also used for keeping the capsule in a certain position for marking of treatment of the diseased tissue (see Gora’s [0071]) and can provide advantageous possibilities for medical screening and diagnosis (see Gora’s [0087]).
Therefore it would have been obvious to one of ordinary skill in the art to improve the invention of Wang with the use of the position stabilizing structure (i.e capsule) and its internal motor taught by Gora, such as by mounting the entire carrier or the imaging portions of Wang’s carrier to the motor in the place where Gora mounts the imaging elements of their invention, because utilizing such a capsule advantageously allows for the modified invention to repeatedly investigate interesting regions in a more (e.g. see Gora’s [0071] and [0087]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 4901578 A by Bernard Brill teaches a probe carrier drive assembly which iterates that a threaded drive shaft (i.e. lead screw/screw actuator) can interface with a threading on a probe to allow for controllable and simultaneous translation and rotation as per col. 3 line 64 to col. 4 line 49; and note that this was filled in 1988 so as to more fully clarify the examiner’s position regarding claim 7. In this instance the examiner has utilized this reference for showing that such actuators are old and well known but the examiner also notes that the reference in question is also for ultrasonic imaging within a lumen and therefore is both in a related field and solving a similar problem and thus could also latter be used as a modifying reference in a 103(a) combination if the claim language is narrowed to the point where official notice is no longer a sufficient basis to reject the claims.

US 20150223698 A1 by Subramaniam et al. teaches a pill endoscope so as to by physically compatible and related to the Gora reference and also teaches that this should enact photoacoustic imaging so as to be in the same field as the Wang reference and further iterates that it is advantageous to include a balloon to lock the endoscope in place during imaging. See Specifically Fig. 3A noting balloon 311 and see also the description thereof such as [0042] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                          /KATHERINE L FERNANDEZ/                                                                 Primary Examiner, Art Unit 3793